DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/100335 Clark et al (cited by US 2015/0343502 Clark et al).
Regarding claim 1, Clark teaches an article 30 comprising:
a bead film comprising a binder resin layer 36 and a plurality of microspheres 31 partially embedded to 40-90% of the microsphere diameter in the binder resin layer (paragraph 0053), wherein a portion of the microspheres outwardly protrude a first distance from the surface of the binder resin layer (figure 3);
a stabilizing layer 46 disposed on the outwardly protruding microspheres opposite the binder resin layer (figure 3), wherein the stabilizing layer intimately conforms to the protruding microspheres (paragraphs 0024 and 0025); and
a release agent, wherein the stabilizing layer comprises the release agent (paragraph 0022), wherein the release agent facilitates clean removal of the stabilizing layer from the bead film following processing (paragraph 0017),

and wherein the article is not retroreflective (paragraph 0001).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught embedment range of 40-90% reads on the claimed range of at least 60%. 
Clark does not explicitly teach the glass transition temperature or storage modulus of the stabilizing layer. However, the instant specification teaches a variety of materials that meet these limitations (as-filed spec paragraph 0036). Clark teaches polyethylene (paragraph 0022), which is taught by the instant specification as meeting the limitation. Therefore, because Clark’s material is indistinguishable from the claimed materials, it is reasonable to expect that Clark’s glass transition temperature would also be less than 100°C and Clark’s storage modulus at 150°C would also be at least 1.5 MPa. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 3, Clark teaches that the stabilizing layer has a thickness at least 1.1 times the first distance (paragraphs 0023 and 0053, where when the microsphere is embedded at least 40% of the diameter as in paragraph 0053, 1.1 times the first distance is 44% of the 
Regarding claim 4, Clark does not teach an intermediate layer. However, as this layer is not required by the claims (see claim 1 where an intermediate layer is one of several options), the claim is read on by Clark. 
Regarding claim 6, Clark teaches that the binder resin layer comprises a resin comprising a fluorine-containing polymer (paragraph 0049).
Regarding claim 7, Clark teaches that the fluorine-containing polymer is a fluoroolefin or fluorourethane (paragraph 0049). 
Regarding claim 8, Clark does not teach the method of making the polymer. Please note, claim 8 includes product by process language.  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Clark appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.

Regarding claims 10 and 11, Clark does not teach a resin with low crosslink density or a linear resin. However, as these materials are not required by the claims (see claim 6, where there are many options), the claims are read on by Clark. 
Regarding claim 12, Clark teaches that the refractive index of the microspheres is 1.3 or less (paragraph 0035). 
Regarding claim 13, Clark teaches that the microspheres are transparent (paragraph 0035). 
Regarding claim 14, Clark teaches that the monolayer of microspheres comprises the microspheres arranged in a pattern (figure 2, periodic).
Regarding claim 21, Clark teaches that 40-90% of the microsphere diameter is embedded in the binder resin layer (paragraph 0053). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught embedment range of 40-90% reads on the claimed range of at least 70%. 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/100335 Clark et al (cited by US 2015/0343502 Clark et al) as applied to claim 1 above, and further in view of US 5,578,381 Hamada et al.
Regarding claims 2 and 5, Clark teaches the stabilizing layer 46 with a release agent, but does not teach a silicone or fluoropolymer material (paragraph 0022). Hamada teaches a release coating composition for use in a variety of applications (column 1, lines 12-16), including a . 

Response to Arguments
Applicant’s arguments with respect to Clark have been considered but are moot because the new ground of rejection relies on a new interpretation of Clark which is not specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781